Case 2:20-cv-00180-JLB-MRM Document 36-2 Filed 06/10/20 Page 1 of 11 PageID 580




                       Exhibit B
Case 2:20-cv-00180-JLB-MRM Document 36-2 Filed 06/10/20 Page 2 of 11 PageID 581
Case 2:20-cv-00180-JLB-MRM Document 36-2 Filed 06/10/20 Page 3 of 11 PageID 582
Case 2:20-cv-00180-JLB-MRM Document 36-2 Filed 06/10/20 Page 4 of 11 PageID 583
Case 2:20-cv-00180-JLB-MRM Document 36-2 Filed 06/10/20 Page 5 of 11 PageID 584
Case 2:20-cv-00180-JLB-MRM Document 36-2 Filed 06/10/20 Page 6 of 11 PageID 585
Case 2:20-cv-00180-JLB-MRM Document 36-2 Filed 06/10/20 Page 7 of 11 PageID 586
Case 2:20-cv-00180-JLB-MRM Document 36-2 Filed 06/10/20 Page 8 of 11 PageID 587
Case 2:20-cv-00180-JLB-MRM Document 36-2 Filed 06/10/20 Page 9 of 11 PageID 588
Case 2:20-cv-00180-JLB-MRM Document 36-2 Filed 06/10/20 Page 10 of 11 PageID 589
Case 2:20-cv-00180-JLB-MRM Document 36-2 Filed 06/10/20 Page 11 of 11 PageID 590
